Case 2:20-cv-02291-DOC-KES Document 278-2 Filed 04/21/21 Page 1 of 6 Page ID
                                 #:7461



  1                           CERTIFICATE OF SERVICE
  2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  3
           At the time of service, I was over 18 years of age and not a party to this
  4 action. I am employed in the County of Los Angeles, State of California. My
    business address is 1999 Avenue of the Stars, Suite 1000, Los Angeles, CA 90067.
  5
  6        On April 21, 2021, I served true copies of the following document(s)
    described as:
  7
    NOTICE OF INTERLOCUTORY APPEAL
  8
  9 on the interested parties in this action as follows:
 10                         SEE ATTACHED SERVICE LIST
 11        BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed
 12 the document(s) with the Clerk of the Court by using the CM/ECF system.
    Participants in the case who are registered CM/ECF users will be served by the
 13 CM/ECF system. Participants in the case who are not registered CM/ECF users will
 14 be served by mail or by other means permitted by the court rules.
 15       I declare under penalty of perjury under the laws of the United States of
 16 America that the foregoing is true and correct and that I am employed in the office
    of a member of the bar of this Court at whose direction the service was made.
 17
          Executed on April 21, 2021, at Los Angeles, California.
 18
 19
 20
                                               Angelica R. Ransom
 21
 22
 23
 24
 25
 26
 27
 28
      508727.1                                                  Case No. 2:20-cv-02291 DOC-KES
                               NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278-2 Filed 04/21/21 Page 2 of 6 Page ID
                                 #:7462



  1                                    SERVICE LIST
                 LA Alliance for Human Rights, et al. v. City of Los Angeles, et al.
  2
                                    Case No. 2:20-cv-02291
  3
  4 PLAINTIFFS
  5 Charles Malow                                 Elizabeth Anne Mitchell
    Charles Van Scoy                              Matthew Donald Umhofer
  6 George Frem                                   SPERTUS, LANDES & UMHOFER,
  7 Gary Whitter                                  LLP
    Leandro Suarez                                617 West 7th Street, Suite 200
  8 represented by                                Los Angeles, CA 90017
  9                                               213-205-6520
                                                  Email: matthew@spertuslaw.com;
 10                                               emitchell@spertuslaw.com
 11
 12 INTERVENOR PLAINTIFFS
 13 Latino Coalition of Los Angeles               Christian M. Contreras
    Josue Tiguila                                 Guizar Henderson and Carrazco, LLP
 14 represented by                                3500 West Beverly Boulevard
 15                                               Montebello, CA 90640
                                                  323-725-1151
 16                                               Email: ccontreras@ghclegal.com
 17 DEFENDANTS
 18 City of Los Angeles, represented by           Arlene Nancy Hoang
 19                                               Los Angeles City Attorneys Office
                                                  City Hall East
 20                                               200 North Main Street, Room 675
 21                                               Los Angeles, CA 90012
                                                  213-978-6952
 22                                               Email: arlene.hoang@lacity.org
 23
                                                  Scott D. Marcus
 24                                               Los Angeles City Attorneys Office
 25                                               200 North Main Street, 7th Floor, Room
                                                  675
 26                                               Los Angeles, CA 90012
 27                                               213-978-7558
                                                  Email: scott.marcus@lacity.org
 28
      508727.1                                                     Case No. 2:20-cv-02291 DOC-KES
                                  NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278-2 Filed 04/21/21 Page 3 of 6 Page ID
                                 #:7463



  1
  2                                         Jessica Mariani
                                            Los Angeles City Attorneys Office
  3                                         Business & Complex Litigation
  4                                         200 North Main Street, Room 675
                                            Los Angeles, CA 90012
  5                                         213-978-6952
  6                                         Email: jessica.mariani@lacity.org

  7 County of Los Angeles, represented by   Amie S. Park
                                            Los Angeles County Counsel Office
  8                                         500 West Temple Street, 6th Floor
  9                                         Los Angeles, CA 90012
                                            213-893-5939
 10                                         Email: apark@counsel.lacounty.gov
 11
                                            Brandon D. Young
 12                                         Manatt Phelps and Phillips LLP
 13                                         2049 Century Park East, Suite 1700
                                            Los Angeles, CA 90067
 14                                         310-312-4181
 15                                         Email: bdyoung@manatt.com
 16
                                            Byron J. McLain
 17                                         Foley and Lardner LLP
                                            555 South Flower Street, Suite 3300
 18
                                            Los Angeles, CA 90071-2411
 19                                         213-972-4500
                                            Email: bmclain@foley.com
 20
 21                                         Lauren M. Black
                                            Los Angeles County Counsel Office
 22
                                            500 West Temple Street, 6th Floor
 23                                         Los Angeles, CA 90012-2713
                                            213-974-1943
 24
                                            Email: lblack@counsel.lacounty.gov
 25
 26
 27
 28
      508727.1                                               Case No. 2:20-cv-02291 DOC-KES
                            NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278-2 Filed 04/21/21 Page 4 of 6 Page ID
                                 #:7464



  1 AMICI CURIAE
  2 NAACP - Compton Branch                   David H. Martin
  3 CORE-CA                                  Law Office of Mark Ravis and
    Committee for Safe Havens                Associates
  4 represented by                           26565 West Agoura Road, Suite 200
  5                                          Calabasas, CA 91302
                                             310-295-4145
  6                                          Email: david@jtlegalgroup.com
  7
                                             Mark S. Ravis
  8                                          Law Office of Mark Ravis and
  9                                          Associates
                                             1900 Avenue of the Stars Suite 1100
 10                                          Los Angeles, CA 90067
 11                                          310-295-4145
                                             Email: mravis99@gmail.com
 12
    Central City Association of Los          Theano Evangelis Kapur
 13 Angeles, represented by                  Bradley Joseph Hamburger
 14                                          Gibson Dunn and Crutcher LLP
                                             333 South Grand Avenue
 15                                          Los Angeles, CA 90071-3197
 16                                          213-229-7726; 213-229-7000
                                             Email: tevangelis@gibsondunn.com;
 17                                          bhamburger@gibsondunn.com
 18
      The Center in Hollywood
 19
      Union Rescue Mission, represented by   Manuel A. Abascal
 20                                          Latham and Watkins LLP
 21                                          355 South Grand Avenue Suite 100
                                             Los Angeles, CA 90071-1560
 22                                          213-485-1234
 23                                          Email: manny.abascal@lw.com
 24
 25
 26
 27
 28
      508727.1                                                 Case No. 2:20-cv-02291 DOC-KES
                              NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278-2 Filed 04/21/21 Page 5 of 6 Page ID
                                 #:7465



  1 SPECIAL MASTERS
  2 Michele Martinez
  3 Hon James L. Smith
  4 INTERESTED PARTIES
  5 Urban Offerings, Inc.
  6 Santee Village Homeowner's Association
  7 INTERVENORS
  8 Orange County Catholic Worker,         Brooke Alyson Weitzman
    represented by                         Elder Law and Disability Rights Center
  9                                        1535 East 17th Street, Suite 110
 10                                        Santa Ana, CA 92705
                                           714-617-5353
 11                                        Email: bweitzman@eldrcenter.org
 12
                                           Catherine Elizabeth Sweetser
 13                                        Schonbrun Seplow Harris Hoffman and
 14                                        Zeldes LLP
                                           9415 Culver Boulevard, Suite 115
 15                                        Culver City, CA 90232
 16                                        310-396-0731
                                           Email: csweetser@sshhzlaw.com
 17
 18                                        Paul L. Hoffman
                                           Schonbrun Seplow Harris and Hoffman
 19                                        LLP
 20                                        200 Pier Avenue, Suite 226
                                           Hermosa Beach, CA 90254
 21
                                           310-717-7373
 22                                        Email: hoffpaul@aol.com
 23
                                           Weston C. Rowland
 24                                        Law Office of Carol A. Sobel
                                           725 Arizona Avenue, Suite 300
 25
                                           Santa Monica, CA 90401
 26                                        424-744-8703
                                           Email: rowland.weston@gmail.com
 27
                                           William R. Wise , Jr.
 28                                        Elder Law and Disability Rights Center
      508727.1                                               Case No. 2:20-cv-02291 DOC-KES
                            NOTICE OF INTERLOCUTORY APPEAL
Case 2:20-cv-02291-DOC-KES Document 278-2 Filed 04/21/21 Page 6 of 6 Page ID
                                 #:7466



  1                                        1535 East 17th Street, Suite 110
  2                                        Santa Ana, CA 92705
                                           714-617-5353
  3                                        Email: bwise@eldrcenter.org
  4
                                           Carol A. Sobel
  5                                        Law Office of Carol A. Sobel
  6                                        1158 26th Street. Suite 552
                                           Santa Monica, CA 90403
  7                                        310-393-3055
  8                                        Email: carolsobellaw@gmail.com

  9 Los Angeles Catholic Worker,           Catherine Elizabeth Sweetser
    represented by                         (See above for address)
 10
 11                                        Shayla Renee Myers
                                           Legal Aid Foundation of Los Angeles
 12                                        7000 S. Broadway
 13                                        Los Angeles, CA 90003
                                           213-640-3983
 14                                        Email: smyers@lafla.org
 15
    Cangress, doing business as            Carol A Sobel
 16 Los Angeles Community Action           (See above for address)
 17 Network (LA CAN), represented by
                                           Catherine Elizabeth Sweetser
 18                                        (See above for address)
 19
                                           Shayla Renee Myers
 20                                        (See above for address)
 21 Los Angeles Community Action           Carol A Sobel
 22 Network, represented by                (See above for address)
 23                                        Shayla Renee Myers
 24                                        (See above for address)
 25
 26
 27
 28
      508727.1                                               Case No. 2:20-cv-02291 DOC-KES
                            NOTICE OF INTERLOCUTORY APPEAL
